Title: From John Adams to Thomas Brand Hollis, 1 June 1790
From: Adams, John
To: Hollis, Thomas Brand



CopiedMy dear friend
New York June 1 1790

Nothing mortifies me more than the difficulty I find to maintain that correspondence with you which when I left England I thought would be some consolation to me for the loss of your conversation.
We proceed by degrees to introduce a little order into this Country, and my public duties require so much of my time, that I have little left for private friendship, however dear to me.  By General Mansell I send you a small packet which will give you some idea of our proceedings.  The French seem to be very zealous to follow our example: I wish they may not too exactly copy our greatest errors and suffer in consequence of them greater misfortunes than ours.  They will find themselves under a necessity of treading back some of their too hasty steps as we have done.
I am situated on the majestic banks of the Hudson, in comparison of which your Thames is but a rivulet; and surrounded with all the beauties and sublimities of nature.  Never did I live in so delightful a spot—I would give—what would I not give to see you here?  Your library and your cabinets of elegant and costly curiosities, would be an addition to such a situation which in this country would attract the attention of all.  In Europe it is lost in the croud.  Come over and purchase a paradise here, and be the delight and admiration of a new world; marry one of our fine girls and leave a family to do honor to human nature when you can do it no longer in person.  Franklin is no more, and we have lately tremble for Washington—Thank God he is recovered from a dangerous sickness and is likely now To continue many years.  His life is of vast importance to us.—Is there any probability of a fermentation in England sufficient to carry off any of her distempers?  I wish her happy and prosperous, but I wish she would adopt the old maxim “Live and Let live.” Will there be a compleat revolution in Europe both in religion and government? Where will the present passions and principles lead and in what will they end? In more freedom and humanity I am clear: but when? or how?—My affectionate regards to Doctor Price and all our good friends—and believe me your dum spiro
John Adams.Rhode Island is become one of us on the 29 May
